Citation Nr: 1519098	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to July 1976.  This matter is before the Board of Veterans' Appeals on appeal from a September 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The issue(s) of service connection for a low back disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 1981 rating decision confirmed the denial of service connection for a low back disability based, essentially, on the finding that there was no evidence of a current chronic low back disability which was related to the Veteran's honorable period of service.

2.  Evidence received since the April 1981 rating decision includes evidence of a chronic low back disability; it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a low back disability may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA applies to the issues on appeal.  However, the petition to reopen the claim of service connection is the only issue addressed with a final decision at this time.  Inasmuch as the petition is being granted (the claim is being reopened), there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a back disability was originally denied in a March 1981 rating decision.  The denial was confirmed in an April 1981 rating decision.  The Veteran initiated but did not perfect and appeal with respect to the April 1981 decision.  In addition, no new and material evidence was received within one year of that decision.  Accordingly, that decision is final.

The evidence of record at the time of the April 1981 rating decision included the Veteran's service treatment records (STRs), a March 1981 VA examination which did not find a back condition, and a statement from the Veteran's private physician that he was seen for back complaints in December 1980. 

Evidence received since the April 1981 rating consists primarily of private treatment records that were not of record at the time of that decision; therefore, they are new.  Because the Veteran's claims of service connection for back disability was denied essentially based on a finding that the Veteran did not have a current back disability, for the newly associated private treatment records to be material, they would have to tend to show that he now has a current back disability.

The Board finds that most of this new evidence is material as it relates to previously unestablished facts and, therefore, may substantiate the claim.  Specifically, the Board notes October 2003 private treatment records including an MRI noting disc dehydration and a small diffuse disc bulge at L4-5, August 2008 private treatment records including an MRI showing mild disc degeneration at L4-5, minimal at L5-S1, and several hemangiomata in the lumbar spine and upper sacrum, and a December 2008 statement from R. D. C. that notes that the Veteran reported experiencing back problems in service and that there was a congenital finding of hemangioma which may be related to the continued changes in his back since service. 

As these treatment records suggest that the Veteran has a diagnosed back disability, the Board finds that such evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a low back disability. 


ORDER

The claim of service connection for a low back disability is reopened. 


REMAND

The Veteran's STRs are silent for complaints or treatment of any back problems.  There were no back problems noted on his July 1972 service entrance examination or on June 1975 separation examination.  

On March 1981 VA examination, the Veteran reported that in 1974, when stationed in Alaska, he felt a sharp pain in his back going up stairs.  He reported that X-rays at the time were negative and he was given medication for pain relief and the pain eventually went away.  He further noted that he had not had any problems until approximately 2 years earlier when his back began to bother him at work and that standing for long period and sitting or lying in one position caused him pain.  He noted he had been to see a doctor about this and that he was given muscle relaxants.  He reported that he worked for the United Parcel Service where he lifts and carries packages without a brace.  Examination of the entire musculoskeletal system was within normal limits, X-rays of the lumbar and cervical spine were normal, and no back disability was found.  

On March 1981 rating decision, the AOJ noted that evidence of record included a statement from a private physician showing the Veteran sought treatment for back pain in December 1980.  This statement is no longer associated with the record. 

October 2003 private X-rays revealed very mild multilevel degenerative disc disease and very mild convex leftward curvature.  An October 2003 private MRI showed disc dehydration and a small diffuse disc bulge at L4-5.  A November 2003 private treatment record from South Georgia Orthopedics notes that the Veteran sought treatment for pain and discomfort in his low back which began after bending over about 3 weeks earlier to pick up a 4 to 5 pound object.  He reported that his low back pain was exacerbated by attempts at bending, lifting, or stooping, and that he works for UPS doing deliveries.  The provider noted that X-rays showed well-developed lumbar vertebral bodies and some straightening of his lumbar curve, but no evidence of any marked disc space narrowing or spondylosis.  The provider also noted the 2003 MRI and that it was his belief that the Veteran was suffering from a symptomatic 4-5 disc with some radiculopathy into the right buttock.  The recommendation was theory and a cortisone injection.  A December 2003 private treatment record shows that the Veteran reported a 90 to 95 percent improvement over his initial status.

An August 2008 private treatment record indicates that the Veteran sought treatment for increasing pain in his lower back with radiation into the right lower extremity.  The Veteran reported that he had had this problem before in November 2003 and that he works for UPS and does a lot of lifting.  The provider noted that X-rays taken of the lumbar spine compared to those in 2003 showed no appreciable changes in the disc spaces except for a small change at the 4-5.  An August 2008 MRI revealed mild disc degeneration at L4-5 and minimal at L5-S1 with no acquired stenosis as well as several hemangiomata in the lumbar spine and upper sacrum.  September 2008 private treatment records note that these MRI results were reviewed with the Veteran and a December 2008 private treatment record notes the Veteran reported that he had not had any radiation of pain and feels almost 100% improved. 

A December 2008 statement from R. D. C. states "In regards to your medical evaluation by our office I did feel like there were some changes in your back with some disk dehydration at the 4-5 level.  As you indicated you had prior military service and had problems with your back at that time.  I would be happy to review you may have obtained concerning the treatment on your back [sic], this maybe related since we did have a congenital finding of a hemangioma in one of your vertebral bodies and there maybe some relation to the continued changes in your back since your military service."

Regarding the Veteran's hemangioma which has been noted in his private treatment records as "congenital," the Board notes service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Service connection is warranted for congenital defects where there is a superimposed disease or injury in service.  

The Board finds that there are complex medical questions presented in this case which are not fully addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion and supporting rationale which specifically addresses the question of whether the Veteran's currently diagnosed low back disability is congenital and/or was caused by or aggravated by military service and/or whether there was a superimposed disease or injury during service.  For these reasons, the Board finds that medical opinions would assist in resolving the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify the providers of all treatment and/or evaluation for his back disability (records of which are not already associated with his claims file), and to provide any releases needed to secure records of any private evaluation and/or treatment.  He should specifically be asked to identify and provide releases for records related to treatment in December 1980 referenced by the March 1981 rating decision.  All relevant VA treatment records not already associated with the claims file must be obtained.

2.  Thereafter, please schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his back disability(ies).  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and postservice injuries/diseases of the back), an examination, and any necessary testing, the examiner is asked to offer the following opinions:

a) Identify (by medical diagnosis) all back disability(ies). The examiner should note the record reflects diagnoses of disc dehydration, degenerative disc disease, and hemangioma, and the examiner should specifically discuss and reconcile any conflicting findings. 

b) The examiner should indicate whether the hemangioma in one of his vertebral bodies represents a congenital defect (i.e., a structural or inherent abnormality which is more or less static in nature) or a congenital disease (i.e., a condition capable of improving or deteriorating).

c) If the hemangioma is a congenital defect, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the defect was subject to superimposed disease or injury during service, resulting in a current disability, to include current degenerative disc disease.

d) If the hemangioma is a congenital disease, the examiner should offer an opinion as to whether the disease (a) clearly and unmistakably existed prior to entry into any period of service, and, if so (2) whether the disease was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.

e) For any disorder of the thoracolumbar spine determined not to have clearly and unmistakably existed prior to service (to include current degenerative disc disease), the examiner should offer an opinion as to whether it is at least as likely as not that the disability had its onset in, or is otherwise medically related to the Veteran's military service, to include a report of a sharp pain in the back when going up stairs.

A rationale should be given for all opinions and conclusions rendered.  

3.  Thereafter, the AOJ should readjudicate the claim for service connection for a low back disability.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative (TVC) opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


